                Case 1:19-cr-00438-RDB Document 9 Filed 09/16/19 Page 1 of 1
                IN THE UNITED S\!"T}':~ DISTRICT COURT
                     FOR TH5~)l-~~R.tc;r~HiNlARYLAND
                          DISTRICT Of 1::,:-'1 L\HD     .
 UNITED STATES OF AMERICA            c pUl2 18       USi."
                                                        2019 SEP I ~               n       :               B.'\L', "   I   I

                          vs.                                    Clik,"S
                                                                  AfsAtr
                                                                               OFFICE
                                                                               MORE
                                                                                               Case,~~r9     ~r~~9-~i~:
                .Jamie Clemons
                                                         BY                •       DEPUTY

                                                                     ******
                                     ORDER OF DETENTION (18 U.S.c. & 3142)

                                                                               *
         In accordance with the Bail Reform Act. 18 USc. 3142(1), a detention hearing has been held. I have
concluded that the following facts require the detention of the defendant pending the trial of this case.

                                                    PART I: FINDINGS OF FACT
[£'(1) This is a case in which the [government may properly seck detention] or [the court may consider ordering
           detention sua sponte].

~2)        The defendant is charged under:              MtL4CA-+Ua                     ~           r~                          -/3 :
                11-1fj)
           The maximum lcnn of imprisonment. if convicted, is:__                       ..4J_~~~~_5                                           _
           Based on the government's Iprofferllevidencej                   there is probable cause to believe that the defendant
           committed the offense(s) charged.

                 V The       government is entitled to a presumption under ~ 3142 (e) Ideseribe in Part III.

                 :i2'" The defendant has failed to rebut this presumption [as to Ilight risk] or [as to danger].
o     (5) I find, by a preponderance of the evidence, from thc information produced at the hearing that there is a
          serious risk that the defendant will not appear.

Z(6) I find, by clear and convincing evidence, Irom the information produced at the hearing that the defendant
     poses a risk to the safety of other persons and the community.
~7)        I find by clear and convincing evidence that there is no condition or combination of conditions which will
           reasonably assure Itbg aewRlItlnCJ iJi CSCiiCC al li lal or as OllIe' "1st Icquit etlilcommunity safet)'I.


                             WRITTEN         STATEMENT             OF ADDITIONAL               REASONS FOR DE~.;;'_l,'IO~            --e.'A:>",';; /
                                                   S(   U-.,.,                                        -                ~~_-v




      The 'f:nda'::.~ltfto              ~~                       i\~e~~~gnated                             representative Ii" co::::nt     in a
c{)rr~clions facility separalc. to the extent practicable. from persons awaiting or serving sentences or being held in custody
pcnding appeal. The defendant shall be allorded reasonable opportunity for private consultation with defense counsel. On order
ora court of the United States or on request of an attorney for the GovernmenL the U.S, Marshal shall deliver the defendant for
the purpose of an appearance in connection with a court proceeding.

September 16,2019
Date
                                                                     d?a/~
                                                                     Beth P. Gesner
                                                                     United States Magistrate Judge

U.S, District Court (9/2009) Criminal MagislTute Forms: Order of lktention
